Citation Nr: 1411488	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating, in excess of 10 percent, for bilateral plantar fasciitis.  

3.  Entitlement to an increased disability rating, in excess of 30 percent, for post-operative residuals of left shoulder degenerative joint disease (DJD).

4.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a service connection claim for left knee degenerative joint disease.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for left knee degenerative joint disease.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1953 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  During the appeals process, in an April 2013 Supplemental Statement of the Case, the RO reopened and denied the service connection claims for bilateral hearing loss and left knee DJD.  The Board has reviewed the appellant's physical claims file and the electronic Veterans Benefits Management System and Virtual VA files to ensure a complete review of the evidence in this case.

In April 2011, the Veteran testified before a Decision Review Officer (DRO); and in December 2013, the Veteran testified at a Board Video Hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the proceedings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw the portions of his claim regarding PTSD, bilateral plantar fasciitis, and post-operative residuals of left shoulder DJD. 

2.  The Veteran did not appeal the March 2004 Board decision denying service connection for bilateral hearing loss and left knee disorder after being notified of his appellate rights and that decision became final.

3.  Evidence received since the March 2004 Board decision relates to a previously unestablished fact necessary to substantiate the service connection claim for bilateral hearing loss.

4.  Evidence received since the March 2004 Board decision relates to a previously unestablished fact necessary to substantiate the service connection claim for left knee DJD.

5.  The Veteran was exposed to acoustic trauma in service.

6.  Competent and credible evidence shows continuity of bilateral hearing loss symptoms in service and since service.

7.  Bilateral hearing loss had its onset in service.

8.  Symptoms of left knee DJD were not chronic in service or continuous since service.

9.  Symptoms of left knee DJD were not shown to a compensable degree within one year of service.
10.  Left knee DJD was not shown for many years after service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an increased disability rating, in excess of 30 percent, for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for entitlement to an increased disability rating, in excess of 10 percent, for bilateral plantar fasciitis have been met.            38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal for entitlement to an increased disability rating, in excess of 30 percent, for post-operative residuals of left shoulder degenerative joint disease have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The March 2004 Board decision is final.  38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).  

5.  New and material evidence has been presented, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1105 (2013).

6.  New and material evidence has been presented, and the claim of service connection for left knee degenerative joint disease is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1105 (2013).

7.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013).

8.  The criteria for service connection for left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A Veteran may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R.            § 20.204.  When a Veteran does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. § 7105(d). 

In both a written statement and through his representative at the December 2013 Board Video Hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of increased ratings for PTSD, bilateral plantar fasciitis, and post-operative residuals of left shoulder DJD, currently before the Board.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for increased ratings of PTSD, bilateral plantar fasciitis, and post-operative residuals of left shoulder DJD, and they are dismissed.

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);     38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.           § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in December 2007 regarding the bases of the previous denials of his claims for service connection for hearing loss and left knee DJD.  It also set forth the criteria for service connection.

VA also satisfied its duty to assist the Veteran in the development of the claim.  The Veteran was provided a VA audiology examination in January 2010 and a VA knee examination in March 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations were through and adequate, as both included the Veteran's history, clinical testing, and provided the necessary information to evaluate the disabilities.  The Veteran was diagnosed with left knee DJD and the examiner provided an opinion with regard to the etiology of the Veteran's DJD.  These VA examination reports and VA treatment records have been associated with the claims file.

VA also received private treatment audiology records from the Veteran in February 2008, which have been associated with the claims file.

The Veteran testified before a Decision Review Office in April 2011 and before the undersigned Veterans Law Judge in December 2013.  Transcripts from both hearings were attached to the claims file.  Additionally, lay statements from the Veteran and a fellow Service Member have been associated with the record.

The Veteran was provided a Statement of the Case in April 2010 and Supplemental Statements of the Case in September 2011 and April 2013.  Service connection claims for bilateral hearing loss and left knee DJD were reopened and denied on their merits in the April 2013 Supplemental Statement of the Case.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

New and Material

The Veteran seeks to reopen previously denied claims for service connection of bilateral hearing loss and left knee DJD.  The claims were last denied in a March 2004 Board decision, and the Veteran did not initiate an appeal of the decision.  The current claims are grounded upon the same factual bases as the claims previously denied in the March 2004 Board decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as requests to reopen previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is presented.   Before the Board may reopen such a claim, it must find evidence submitted is both new and material.

In the present case, the Veteran requested to reopen his service connection claims for bilateral hearing loss and left knee DJD, previously denied in 2004.  Under       38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Reopening of Service Connection

In the claims on appeal, the Veteran seeks to reopen service connection for bilateral hearing loss and left knee DJD.  In a July 2000 rating decision, service connection for bilateral hearing loss and a left knee disorder were denied.  The Veteran appealed this decision to the Board, where it was subsequently denied in March 2004.  The Board found that the preponderance of against was against finding the Veteran's hearing loss and left knee disorder were related to active service.  Specifically, the Board found that the Veteran's current bilateral hearing loss disability had not been shown to be etiologically related to active service; and that there was no competent medical evidence showing a current left knee disability.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A.     § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

Bilateral Hearing Loss

Since the prior denial of the claim for service connection for bilateral hearing loss in March 2004, evidentiary submissions have included private and VA medical records, as well as lay statements by the Veteran.  Specifically, the Veteran submitted a January 2008 private examination report by J. H., audiologist.  Additionally, the Veteran was afforded a January 2010 VA audiology examination.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for bilateral hearing loss has been received.  The private and VA examination reports, as well as the Veteran's lay statements, are new, in that they were not of record at the time of the prior final decision.  The Veteran's lay statements are material in that they provide additional details as to the start of his hearing loss problems in active service, which relates to an unestablished fact of a nexus, the relationship of a current disability to service, that is necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for bilateral hearing loss.  Shade, 24 Vet. App. at 117-18.

Left Knee DJD

Since the prior denial of the claim for service connection for left knee DJD in March 2004, evidentiary submissions have included VA medical records, as well as lay statements by the Veteran.  The Veteran also was afforded a March 2013 VA knee examination for compensation purposes.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for left knee DJD has been received.  The VA examination report and VA treatment records are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  The March 2013 VA examination report is material because the VA examiner diagnosed left knee DJD, which speaks to an unestablished element, a current disability, necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for left knee DJD.  Shade at 117-18.

Having reopened the Veteran's service connection claims for bilateral hearing loss and left knee DJD, the Board may now consider the claims on their merits as the Veteran has had the opportunity to address the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Service Connection Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or where a diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  DJD (arthritis) and sensorineural hearing loss (other organic diseases of the nervous system) are found in the list of chronic diseases.  38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R.  § 3.385 does not preclude service connection for current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Where a veteran who served ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as DJD, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that his hearing loss is a result of noise exposure during active service.  The Veteran contends that he first started losing his hearing around 1970, and that he realized he was having problems hearing in 1971 when he "got off the drill field and [he] was transferred."  The Veteran testified in December 2013 that while stationed in Vietnam, he was "in a [Command Post] next to an artillery outfit for a year and what was going off was loud enough to break windows."  The Veteran further testified that as a drill instructor, from 1968 to 1971, he would lay next to recruits firing their weapons, without ear protection, for two weeks out of every two months.

The Board finds the Veteran was exposed to acoustic trauma in service.  The Veteran's lay statements regarding noise exposure are consistent with his service.  His service personnel records show that he participated in multiple operations in Vietnam and was assigned as a drill instructor in June 1968.  38 U.S.C.A.                § 1154(a) (West 2002).  As such, his account is found to be sufficiently credible to support a finding of in-service noise exposure.

After review of the evidence, lay and medical, the Board finds that competent and credible evidence shows continuity of bilateral hearing loss symptoms in service and since service.

The Board finds the Veteran had diminished hearing that was not considered a disability during active service.  A June 1962 reenlistment examination revealed pure tone thresholds at 4000 Hz of 25dB for bilateral ears.  A June 1968 discharge and immediate reenlistment examination showed pure tone thresholds at 4000 Hz of 25 dB for the right ear and 30 dB for the left ear.  Although these results do not meet the threshold for a hearing loss disability under 38 C.F.R. § 3.385, the evidence shows that in 1968 the Veteran had diminished hearing in his left ear at 4000 Hertz.  The Veteran's pre-retirement medical examination in October 1972 did not include audiometric results or any notations regarding the Veteran's hearing.

The Board also finds that the Veteran had impaired hearing considered a disability under 38 C.F.R. § 3.385 four years after separation from active service.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  A March 1977 quadrennial examination (post-retirement) revealed audiological pure tone thresholds at 1000 Hz of 25 dB for the right ear; at 3000 Hz of 25 dB for the right ear; and at 4000 Hz of 40 dB in the right ear and 35 dB in the left ear.  At a VA audiological evaluation in April 2003, all pure tone thresholds for the right ear were greater than 26 dB; and pure tone thresholds for the left ear at 3000 Hz and 4000 Hz were 45 dB and 55 dB respectively.

The January 2008 private treatment report did not include the pure tone thresholds in numerical format but included only a graphical representation of such data; however, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995); see also Savage v. Shinseki, 24 Vet. App. 249 (2011).  As such, the Board finds that in January 2008 pure tone thresholds at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz were 55 dB or greater bilaterally.

On the VA audiological evaluation in January 2010, pure tone thresholds were 26 dB or greater for three frequencies for both the right and left ears.

The April 2003 VA examiner opined that the Veteran's hearing loss had occurred subsequent to retirement from active duty service, and that his hearing loss is less likely than not related to service.  The VA examiner further explained that the Veteran's hearing loss is most likely secondary to presbycusis.  The Board, however, finds the Veteran's lay statements regarding the onset of his hearing problems to be competent and credible.  In considering the Veteran's lay statements in combination with the audiometric results of the June 1968 and March 1977 examinations, the Board finds the evidence regarding the relationship between the Veteran's current hearing loss disability and active service is in equipoise.

Resolving all reasonable doubt in the Veteran's favor, the Board finds bilateral hearing loss had its onset in service.  Therefore, the benefit of the doubt doctrine is applied, and the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Knee DJD

The Veteran seeks entitlement to service connection for left knee DJD on the basis that his DJD is a result of dislocating his knee during service in Vietnam.  In RO and Board hearings the Veteran testified that he jumped into a foxhole in response to incoming fire; and another Service Member dove in on top of him, dislocating the Veteran's knee, which resulted in the Veteran being medevaced.  The Veteran also contends that the left knee continued to give him problems and to "pop out."

After review of the evidence, lay and medical, the Board finds that symptoms of left knee DJD were not chronic in service or continuous since service.  Service treatment records show the Veteran complained of bilateral knee pain in February 1969.  Upon examination, there was no effusion, both knees stable, pain over patella bilaterally, and mild synovitis.  X-rays of the bilateral knees were negative.  In March 1969, the Veteran reported bilateral knee pain "with activities, especially when climbing stairs" for the past 2-3 weeks.  Physical examination revealed "marked tendonitis over patellar tendon and foot pad area."  A treatment note in April 1969 indicates "left knee has improved."

In an October 1972 pre-retirement examination, the Veteran reported problems with his upper extremities (strength, range of motion), and the examiner noted chronic dislocation of the left shoulder to be evaluated by orthopedics.  There is no evidence of any complaints about, or treatment of, the Veteran's left knee at this time.  See AZ v. Shinseki, No. 2012-7046 (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki,    24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board finds that the contemporaneous inservice evidence outweighs the Veteran's recent lay statements asserting chronic left knee symptoms in service.

The Board further finds that symptoms of left knee DJD were not shown to a compensable degree within one year of service.  In a March 1977 quadrennial examination (four years post-retirement), the Veteran reported that he felt fine and was taking no medication.  The Veteran indicated that he was having eye trouble and that he had had surgery on his left shoulder.  The examiner noted the Veteran's near vision blurring and that the Veteran's shoulder was not considered disabling.  The Board finds that the weight of the evidence does not demonstrate the Veteran was experiencing any symptoms of, or receiving any treatment for, his left knee at the time of the 1977 examination or that left knee DJD was manifested to a compensable degree within one year after discharge and that the Veteran's assertions are inconsistent with and outweighed by the contemporaneous evidence and are not credible.  See AZ, No. 2012-7046; Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803 (7).

The Board also finds that left knee DJD was not shown for many years after service and is not causally or etiologically related to service.  In an April 2003 VA knee examination, the examiner found that the results "[did] not suggest a distinctive diagnosis for either knee."  VA treatment records in January 2004, 31 years after service separation, indicate the Veteran had mild DJD; however, there is no evidence imaging studies were performed to confirm this diagnosis.

The Veteran was afforded a VA knee examination for compensation purposes in March 2013, at which time the VA examiner diagnosed left knee DJD, supported by imaging studies showing arthritis.  The March 2013 VA examiner opined that the Veteran's current left knee DJD is more likely than not related to the effects of aging and musculoskeletal deconditioning.  The March 2013 VA examiner explained that the lack of documentation regarding the Veteran's combat injury is not unusual.  At the same time, the diagnosis of patella tendonitis in March 1969 or synovitis with negative X-ray documented in February 1969 are unrelated to the current DJD.  The VA examiner further explained that neither of these events would result in degenerative changes in the knee.

The Veteran reported that since he was medevaced from Vietnam for a knee injury he has had continually worsening symptoms.  The Veteran contends that his medical records fully support that his knee disorder was chronic at the time he separated from service.  The Veteran also contends that he does not have full use of his left knee because of the injury and that if he is not careful the left knee will come out of the socket, which is very painful.  In an April 2011 RO hearing, the Veteran reported that a doctor told him he was getting arthritis from his knee cap jumping in and out all the time.  The Veteran testified in a December 2013 Board hearing that he has fallen since his last examination, that his knee gave out "once in a while," and that he used a cane to prevent his knee from buckling.  The Veteran also testified in December 2013 that his knee has gotten worse with age.

The Veteran is competent to report his symptoms of his left knee and what a doctor told him.  Layno, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant is not competent, however, to determine the etiology of his left knee DJD.  As a lay person, the appellant lacks the medical training to provide a competent medical opinion regarding the etiology of his DJD and/or its relationship to his active service.  See Jandreau, 492 F.3d at 1372.  Therefore, the Veteran's assertions of a nexus between his left knee injury in service and his current degenerative joint disease are afforded no probative weight.

The Board finds that the preponderance of the evidence is against the claim for service connection for left knee DJD, and therefore, service connection is not warranted.  As the weight is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for an increased disability rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD) is dismissed.

The appeal for an increased disability rating, in excess of 10 percent, for bilateral plantar fasciitis is dismissed.  

The appeal for an increased disability rating, in excess of 30 percent, for post-operative residuals of left shoulder degenerative joint disease (DJD) is dismissed.

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.  

New and material evidence having been received; the claim for service connection for left knee degenerative joint disease is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for left knee degenerative joint disease is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


